COURT OF APPEALS OF VIRGINIA


            Present: Judges Petty, Alston and Senior Judge Felton
PUBLISHED


            Argued at Alexandria, Virginia


            WILLIAM EDWARD FREEMAN, JR.
                                                                               OPINION BY
            v.     Record No. 2302-14-4                                   JUDGE WILLIAM G. PETTY
                                                                             NOVEMBER 17, 2015
            COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF CLARKE COUNTY
                                           Ronald L. Napier, Judge*

                           David A. Downes for appellant.

                           Katherine Quinlan Adelfio, Assistant Attorney General (Mark R.
                           Herring, Attorney General, on briefs), for appellee.


                   After entering a conditional guilty plea under Code § 19.2-254, William Edward

            Freeman, Jr. now appeals the trial court’s denial of his motions to suppress evidence. The

            evidence was obtained after law enforcement officers stopped him on suspicion of having objects

            hanging from his rearview mirror that obstructed his clear view of the highway, in violation of

            Code § 46.2-1054.1 Freeman argues that no reasonable suspicion existed to support the stop

            because the law enforcement officers did not articulate objective facts in addition to the presence

            of the dangling objects to support the suspicion that the objects blocked Freeman’s clear view of

            the highway. Additionally, Freeman argues Code § 46.2-1054 could not have provided the basis



                   * Judge Napier issued the sentencing order on December 22, 2014. However, Judge John
            E. Wetsel, Jr. presided over the motions to suppress at issue in this case.
                    1
                     Freeman was convicted of felony possession of a Schedule II substance, in violation of
            Code § 18.2-250, and felony possession of a firearm while in possession of a Schedule II
            substance, in violation of Code § 18.2-308.4. Because Freeman only challenges the reasonable
            suspicion for the stop, we limit our review to that issue.
for reasonable suspicion because it is unconstitutionally vague. For the reasons set forth below,

we affirm the conviction.

                                       I. BACKGROUND

       When reviewing the trial court’s ruling denying a defendant’s motion to suppress

evidence, this Court considers the evidence in the light most favorable to the Commonwealth and

“‘accord[s] the Commonwealth the benefit of all inferences fairly deducible from the evidence.’”

Glenn v. Commonwealth, 275 Va. 123, 130, 654 S.E.2d 910, 913 (2008) (quoting Riner v.

Commonwealth, 268 Va. 296, 303, 601 S.E.2d 541, 545 (2001)).

       On March 7, 2014, three law enforcement officers from the Frederick County Sheriff’s

Office were conducting surveillance of Freeman in connection with a drug investigation. When

Freeman left his residence and drove away, the officers followed. One of the officers,

Investigator Kahle, testified they were close enough to see Freeman’s face in the side view

mirror. Additionally, Investigator Kahle looked through the back window of the vehicle and saw

multiple objects dangling from the rearview mirror. He testified that there appeared to be two or

three objects clumped together so that he could not determine a single shape. The size alone of

the clumped objects caused Investigator Kahle to be concerned that the objects might impair or

obstruct Freeman’s view of the highway in violation of Code § 46.2-1054. The officers stopped

Freeman to investigate. Investigator Kahle took photographs of the air fresheners, and copies of

those photographs were introduced into evidence. The pictures reveal a cluster of several air

fresheners, one of which appears to be a replica of a hand grenade, which hung from the

rearview mirror down to the dashboard of the car.

       Freeman made two motions to suppress the evidence. The first motion argued that there

was no reasonable suspicion for the stop because the officers had no objective basis for believing

a traffic infraction had occurred. Freeman argued in that motion that the trial court
                                               -2-
                 must make the factual determination of the location of the object in
                 the car and based on the observations of the police officer of the
                 driver’s height, seating position, size of the object, and topography
                 of the highway would have caused the object to obstruct the [sic]
                 his clear view of the highway.

Freeman subsequently made a second motion to suppress, which argued that Code § 46.2-1054 is

unconstitutional. He argued that the statute is void for vagueness because persons of common

intelligence must necessarily guess at which objects the statute prohibits.

       The trial court denied both motions. It found the officers had reasonable suspicion to

stop Freeman for violation of Code § 46.2-1054. It reasoned “absolutely that this amount of

material of this width . . . would ‘obstruct the driver’s vision in any car in America’ in which

they are making a right hand turn. So it clearly falls within the clear purview of the statute as it

is drafted.” The court found an additional basis for reasonable suspicion because one of the

objects looked like a hand grenade, the possession of which violates Code § 18.2-85.2

       Further, the court denied Freeman’s “void for vagueness” argument. It reasoned that this

Court has declined to address the constitutionality of the statute when this Court has reviewed

cases where reasonable suspicion for a traffic stop was founded on the officer’s observation of an

object hanging from the rearview mirror.

       Freeman then entered a conditional guilty plea.




       2
           Code § 18.2-85 provides in relevant part,

                 Any person who . . . manufactures, transports, distributes,
                 possesses, or uses . . . explosive materials or devices shall be guilty
                 of a Class 5 felony. Any person who constructs, uses [or] places
                 . . . any hoax explosive device so as to intentionally cause another
                 person to believe that such device is a bomb or explosive shall be
                 guilty of a Class 6 felony.
                                                   -3-
                                         II. ANALYSIS

       Freeman now appeals on two grounds the denial of his motions to suppress. First, he

argues the trial court erred by not finding the statutory language of Code § 46.2-1054

unconstitutionally vague. Second, he argues the

               trial court erred by finding that the police officer had reasonable
               articulable suspicion to stop the vehicle operated by Freeman
               based on air fresheners suspended from the rearview mirror
               without identifying any objective facts, but for the air fresheners
               themselves, to suspect that the objects obstructed the driver’s clear
               view of the highway.

We address the second assignment of error first.

      A. REASONABLE SUSPICION THAT FREEMAN WAS IN VIOLATION OF CODE § 46.2-1054

       A defendant’s claim that evidence was seized in violation of the Fourth Amendment

presents a mixed question of law and fact that the Court reviews de novo on appeal. Bolden v.

Commonwealth, 263 Va. 465, 470, 561 S.E.2d 701, 704 (2002). Specifically, “determinations of

reasonable suspicion and probable cause should be reviewed de novo on appeal.” Ornelas v.

United States, 517 U.S. 690, 699 (1996). “In performing such analysis, we are bound by the trial

court’s findings of historical fact unless ‘plainly wrong’ or without evidence to support them and

we give due weight to the inferences drawn from those facts by resident judges and local law

enforcement officers.” McGee v. Commonwealth, 25 Va. App. 193, 198, 497 S.E.2d 259, 261

(1997) (en banc).

       “‘[W]hen the police stop a motor vehicle and detain an occupant, this constitutes a

seizure of the person for Fourth Amendment purposes, even though the function of the stop is

limited and the detention brief.’” Logan v. Commonwealth, 19 Va. App. 437, 441, 452 S.E.2d

364, 367 (1994) (en banc) (quoting Zimmerman v. Commonwealth, 234 Va. 609, 611, 363

S.E.2d 708, 709 (1988)). Therefore, “[i]n order to justify an investigatory stop of a vehicle, [an]

                                               -4-
officer must have some reasonable, articulable suspicion that the vehicle or its occupants are

involved in, or have recently been involved in, some form of criminal activity.” Id.

       A police officer’s “action is ‘reasonable’ under the Fourth Amendment, regardless of the

individual officer’s state of mind, ‘as long as the circumstances, viewed objectively, justify [the]

action.’” Raab v. Commonwealth, 50 Va. App. 577, 583 n.2, 652 S.E.2d 144, 148 n.2 (2007)

(alteration in original) (quoting Brigham City v. Stuart, 547 U.S. 398, 404 (2006)).

               “It is important to remember that we are not limited to what the
               stopping officer says or to evidence of his subjective rationale;
               rather, we look to the record as a whole to determine what facts
               were known to the officer and then consider whether a reasonable
               officer in those circumstances would have been suspicious.”
               Consequently, the “police officer conducting a stop is not required
               to precisely and individually articulate the facts that added up to
               suspicion in his mind.”

Id. (quoting United States v. Brown, 232 F.3d 589, 594 (7th Cir. 2000)).

       Code § 46.2-1054 prohibits, among other things, any object from being “suspended from

any part of the motor vehicle in such a manner as to obstruct the driver’s clear view of the

highway through the windshield, the front side windows, or the rear window.” By statute, a

highway includes “the entire width between the boundary lines of every way or place open to the

use of the public for purposes of vehicular travel in the Commonwealth, including the streets and

alleys.” Code § 46.2-100. Recently, we recognized that the term highway also includes

“overhead highway signs, on-ramps and off-ramps, merge lanes, deceleration lanes, roadways,

bridges, intersections, shoulders, pedestrian crosswalks, and shared-use paths.” Mason v.

Commonwealth, 64 Va. App. 292, 304-05, 767 S.E.2d 726, 733 (2015) (en banc) (footnotes

omitted).

       Freeman argues:

               The trial court erred by finding the police officer had reasonable
               articulable suspicion to stop the vehicle operated by Freeman
                                                -5-
               based on air fresheners suspended from the rearview mirror
               without identifying any objective facts, but for the air fresheners
               themselves, to suspect that the objects obstructed the driver’s clear
               view of the highway.

We rejected a similar argument in Mason. In that en banc opinion, this Court held that a

five-inch-long-by-three-inch-wide parking pass attached to the rearview mirror provided a

reasonable basis for further investigation into whether the parking pass violated the proscription

of Code § 46.2-1054. We noted:

               It is enough that the officer is aware of facts that, viewed
               objectively, could rise to a reasonable suspicion that the parking
               pass may be non-compliant with Code § 46.2-1054. Settled
               precedent has consistently recognized that reasonable suspicion
               need not rule out the possibility of innocent conduct.

Mason, 64 Va. App. at 306, 767 S.E.2d at 733-34.

       Freeman discounts that the air fresheners themselves, suspended from the rearview

mirror, provided objective facts upon which the officer could rely. However, the officer testified

that the objects suspended from the rearview mirror “appeared to be multiple objects hanging

[together]” and “[j]ust the size of it” caused him concern that the “dangling object . . . would

impair or obstruct [Freeman’s] view.” The officer testified that he could see the objects through

the glass of the back window even when he was a distance—more than a car length away—

behind the vehicle.

       Further, the trial court found, “[First], no question [the object] is obstructive.” The court

reasoned:

               absolutely . . . this amount of material of this width, which is wider
               than the rearview mirror, suspended for almost four times the width
               of the rearview mirror from the rearview mirror, would obstruct the
               driver’s vision “in any car in America” in which they are making a
               right hand turn. So it clearly falls within the clear purview of the
               Statute as it is drafted.



                                                -6-
As the court noted, both the size of the objects and the fact that they were suspended from the

rearview mirror were objective facts that provided the officer with reasonable suspicion that

Freeman’s view of at least part of the roadway might be impaired or obstructed.

        Finally, as in Mason, photographs of the air fresheners suspended from Freeman’s

rearview mirror were introduced into evidence. “We need no description of [the dangling air

fresheners] from the officer. [This Court is] looking at the very thing that the officer said he

clearly saw[.]” Mason, 64 Va. App. at 305, 767 S.E.2d at 733. In comparing the photographs of

the clump of air fresheners hanging from Freeman’s rearview mirror with the photograph of the

parking pass included in our opinion in Mason, we have no hesitation in concluding that the

officer had an objectively reasonable suspicion that the objects obstructed Freeman’s vision of

the highway. Thus, the officer had a reasonable suspicion Freeman might be violating Code

§ 46.2-1054. As a result, the court did not err in denying the motion to suppress the evidence on

this basis. 3

                       B. FREEMAN’S “VOID FOR VAGUENESS” ARGUMENT

        Freeman also argues that even if there was a reasonable suspicion that he was in violation

of the statute, the evidence should have been suppressed because Code § 46.2-1054 is

unconstitutional in that it is void for vagueness.4 His argument, in its essence, is that the only


        3
          The court additionally found the object’s hand-grenade shape alone provided the officer
with sufficient reasonable suspicion that further investigation was justified. The court reasoned,
“Given the current social and political malure [sic] in this country, that if I saw, as a police
officer, what purports to be a hand grenade hanging from somebody’s rearview mirror, I think
that is reasonable articulable suspicion.” However, the officer testified he could not tell what the
dangling objects were. At oral argument, the Commonwealth conceded that the trial court’s
finding was clearly wrong and without evidence to support it. Thus, and in light of our opinion,
we decline to consider this as an alternative holding supporting the trial court’s denial of the
motion.
        4
         “[The United States Supreme Court] has on more than one occasion invalidated statutes
under the Due Process Clause of the Fifth or Fourteenth Amendment because they contained no
                                              -7-
criminal activity he was suspected of engaging in was violating Code § 46.2-1054. Thus, he

reasons, if that statute is unconstitutional, his conduct was not criminal, and the officer could not

lawfully detain him. Therefore, he asks us to apply the exclusionary rule to suppress the

evidence.

        As a preliminary matter, we decline to opine on the constitutionality of Code § 46.2-1054

because it is unnecessary to our decision. 5 “One of the most firmly established doctrines in the

field of constitutional law is that a court will pass upon the constitutionality of a statute only

when it is necessary to the determination of the merits of the case. This principle is recognized

by appellate courts generally.” Bissell v. Commonwealth, 199 Va. 397, 400, 100 S.E.2d 1, 3

(1957); Bell v. Commonwealth, 264 Va. 172, 203, 563 S.E.2d 695, 715 (2002) (“A fundamental

and longstanding precept of this doctrine [best and narrowest grounds] is that ‘unnecessary

adjudication of a constitutional issue’ should be avoided.”). Rather than engage in an

unnecessary analysis of the constitutionality of Code § 46.2-1054, we will limit our decision to

the issue before us: whether the trial court should have suppressed the evidence. We conclude

that irrespective of the statute’s validity, based on the state of the law at the time of the stop, the

trial court was correct in refusing to suppress the evidence.




standard whatever by which criminality could be ascertained, and the doctrine of these cases has
subsequently acquired the shorthand description of ‘void for vagueness.’” Parker v. Levy, 417
U.S. 733, 755 (1974). We assume that it is this constitutional principle to which Freeman is
referring.
        5
         We note that Freeman cannot mount a direct challenge to the constitutionality of Code
§ 46.2-1054 in this proceeding because he was not charged with a violation of that statute. Peck
v. Kennedy, Zoning Adm’r, 210 Va. 60, 63, 168 S.E.2d 117, 120 (1969) (“It is a fundamental
principle of constitutional law that one challenging the constitutionality of a statute or ordinance
has the burden of showing that he himself has been injured or threatened with injury by its
enforcement.”). His argument is therefore limited to whether the trial court erred in denying the
motion to suppress when the officer’s reasonable suspicion of criminal activity was based on a
violation of that statute.
                                                -8-
                             1. The Purpose of the Exclusionary Rule

       “The Fourth Amendment protects the ‘right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures,’ but ‘contains no

provision expressly precluding the use of evidence obtained in violation of its commands,

Arizona v. Evans, 514 U.S. 1, 10 (1995).’” Herring v. United States, 555 U.S. 135, 139 (2009).

The Supreme Court, however, established a rule that forbids the government from using

improperly obtained evidence at trial. See Elkins v. United States, 364 U.S. 206, 223-24 (1960).

               [T]he rule’s prime purpose is to deter future unlawful police
               conduct and thereby effectuate the guarantee of the Fourth
               Amendment against unreasonable searches and seizures: “The rule
               is calculated to prevent, not to repair. Its purpose is to deter — to
               compel respect for the constitutional guaranty in the only
               effectively available way — by removing the incentive to
               disregard it.”

United States v. Calandra, 414 U.S. 338, 347 (1974) (quoting Elkins, 364 U.S. at 217).

Accordingly, when the police discover evidence during an unreasonable search or seizure, the

exclusionary rule generally prohibits the use of such evidence at trial.

       However, “suppression is not an automatic consequence of a Fourth Amendment

violation.” Herring, 555 U.S. at 137; id. at 141 (“We have repeatedly rejected the argument that

exclusion is a necessary consequence of a Fourth Amendment violation.”). On the contrary,

exclusion “‘has always been our last resort, not our first impulse.’” Id. at 140 (quoting Hudson

v. Michigan, 547 U.S. 586, 591 (2006)). The purpose of the exclusionary rule is to deter future

Fourth Amendment violations. Id. “Given that purpose, ‘[a] defendant seeking application of

the exclusionary rule faces a “high obstacle” in demonstrating that exclusion is appropriate.’”

Echavarry v. Commonwealth, 60 Va. App. 177, 184, 725 S.E.2d 151, 155 (2012) (quoting

Fitchett v. Commonwealth, 56 Va. App. 741, 746, 697 S.E.2d 28, 31 (2010)). This is because

application of the “exclusionary rule generates ‘substantial social costs,’ which sometimes
                                                -9-
include setting the guilty free and the dangerous at large.” Id. (quoting Hudson, 547 U.S. at

591); see Herring, 555 U.S. at 144 (“To trigger the exclusionary rule, police conduct must be

sufficiently deliberate that exclusion can meaningfully deter it, and sufficiently culpable that

such deterrence is worth the price paid by the justice system.”). “Therefore, ‘[w]here

suppression fails to yield “appreciable deterrence,” exclusion is “‘clearly . . . unwarranted.”’”

Echavarry, 60 Va. App. at 185, 725 S.E.2d at 155 (quoting Davis v. United States, 131 S. Ct.

2419, 2426 (2011)). Finally, however, if the issue before us “relates to the antecedent question

of whether it was reasonable for an officer to suspect that the defendant’s conduct was illegal”

the exclusionary rule does not apply at all because “there was no violation of the Fourth

Amendment in the first place.” Heien v. North Carolina, 135 S. Ct. 530, 539 (2014).

                  2. There Is No Fourth Amendment Violation When an Officer
                        Has Reasonable Suspicion of Unlawful Conduct

        In a case very similar to the issue before us, the United States Supreme Court found that

even though an ordinance was subsequently found to be unconstitutional, that did not mean the

arrest under that statute violated the Fourth Amendment. In Michigan v. DeFillippo, 443 U.S.

31, 39-40 (1979), a police officer arrested DeFillippo for violation of a city ordinance.

DeFillippo was not convicted of violation of that ordinance, however, but instead was tried and

convicted for possession of drugs found in the search incident to arrest. DeFillippo argued that

“since the arrest was for allegedly violating a Detroit ordinance later held unconstitutional, the

search was likewise invalid.” Id. at 36. The Court disagreed. It noted that “the mere fact that

the suspect is later acquitted of the offense for which he is arrested is irrelevant to the validity of

the arrest.” Id. Likewise, the fact that the law is later found to be unconstitutional is irrelevant to

whether the officer had probable cause to believe that the defendant’s conduct was unlawful. Id.

at 40 (“The subsequently determined invalidity of [the] ordinance on vagueness grounds does not

                                                 - 10 -
undermine the validity of the arrest made for violation of that ordinance, and the evidence

discovered in the search [of the defendant pursuant to the arrest] should not [be] suppressed.”).

The Court reasoned:

                 Police are charged to enforce laws until and unless they are
                 declared unconstitutional. The enactment of a law forecloses
                 speculation by enforcement officers concerning its constitutionality
                 — with the possible exception of a law so grossly and flagrantly
                 unconstitutional that any person of reasonable prudence would be
                 bound to see its flaws. Society would be ill-served if its police
                 officers took it upon themselves to determine which laws are and
                 which are not constitutionally entitled to enforcement.

Id. at 38. Further, “there was no controlling precedent that this ordinance was or was not

constitutional, and hence the conduct observed violated a presumptively valid ordinance.” Id. at

37. The Court noted that the exclusionary rule does not apply when the officer’s conduct is

lawful because

                 the purpose of the exclusionary rule is to deter unlawful police
                 action. No conceivable purpose of deterrence would be served by
                 suppressing evidence which, at the time it was found on the person
                 of the respondent, was the product of a lawful arrest and a lawful
                 search. To deter police from enforcing a presumptively valid
                 statute was never remotely in the contemplation of even the most
                 zealous advocate of the exclusionary rule.

Id. at 38 n.3; see also Illinois v. Krull, 480 U.S. 340, 349 (1987) (“Unless a statute is clearly

unconstitutional, an officer cannot be expected to question the judgment of the legislature that

passed the law. . . . Penalizing the officer for the [legislature’s] error, rather than his own, cannot

logically contribute to the deterrence of Fourth Amendment violations.” (alterations in original)).

       In Heien v. North Carolina, the Court once again drew the distinction between

application of the exclusionary rule and “the antecedent question of whether it was reasonable

for an officer to suspect that the defendant’s conduct was illegal.” 135 S. Ct. at 539. An officer

stopped Heien when the officer noticed that one of Heien’s brake lights was not working and

                                                 - 11 -
suspected that Heien was violating the state statute requiring a working “stop lamp.” Id. at 534.

Upon Heien’s consent to a search, the officer found drugs. Id. Heien was prosecuted for

possession of the drugs, but not for violation of the “stop lamp” statute. Id. at 535. Heien argued

that because he was not actually in violation of the statute, the officer had no objectively

reasonable suspicion that his conduct was unlawful. He argued that the stop was thereby

unconstitutional and the subsequently found evidence should be suppressed. Id.

       The state supreme court “assumed for purposes of its decision that the faulty brake light

was not a violation” of the statute. Id. Nevertheless, the court reasoned that because the

officer’s “mistaken understanding of the vehicle code was reasonable, the stop was valid. . . .

[W]hen an officer acts reasonably under the circumstances, he is not violating the Fourth

Amendment.” Id. The United States Supreme Court agreed.

       The Supreme Court observed that in a number of cases it has “looked to the

reasonableness of an officer’s legal error in the course of considering the appropriate remedy for

a constitutional violation, instead of whether there was a violation at all.” Id. at 539. In those

cases, however, a Fourth Amendment violation already had been found or presumed, and

therefore “[a]ny consideration of the reasonableness of an officer’s mistake was limited to the

separate matter of remedy.” Id. In contrast, the Court’s analysis of Heien, like its analysis of

DeFillippo, “relate[d] to the antecedent question of whether it was reasonable for an officer to

suspect that the defendant’s conduct was illegal. If so, there was no violation of the Fourth

Amendment in the first place.” Id. The Court explained that even if the suspect “could not be

prosecuted under the [law triggering the stop], the search that turned up the drugs was

constitutional” because the officers made an objectively reasonable assumption that the law was

valid. Id. at 538. The Court concluded,



                                                - 12 -
               [J]ust because mistakes of law cannot justify either the imposition
               or the avoidance of criminal liability, it does not follow that they
               cannot justify an investigatory stop. And Heien is not appealing a
               brake-light ticket; he is appealing a cocaine-trafficking conviction
               as to which there is no asserted mistake of fact or law.

Id. at 540.

        The Supreme Court of Virginia embraced the rationale of DeFillippo in Jones v.

Commonwealth, 230 Va. 14, 334 S.E.2d 536 (1985). In Jones, the defendant argued that the

ordinance for which he was stopped was unconstitutional because it was “violative of Fourth

Amendment Rights,” and the evidence subsequently seized should be suppressed. Id. at 17, 334

S.E.2d at 539. Although finding the ordinance at issue in Jones to be constitutional, the Court

observed (albeit in dicta) that even if it had held the ordinance to be unconstitutional, “the

finding that the search was valid would still stand.” Id. at 21, 334 S.E.2d at 541. This was

because the officer “acted in good faith reliance upon the validity of [the ordinance].” Id. at 22,

334 S.E.2d at 542. The Court relied on DeFillippo for the principle that a law is “presumptively

valid and remains[s] valid until declared otherwise.” Id. (citing DeFillippo 443 U.S. at 37-38).

The Court additionally noted that the United States Court of Appeals for the Fourth Circuit

subsequently relied on DeFillippo to uphold an arrest and search without deciding the

constitutional issue, reasoning that “the arresting officer had ‘acted in good faith . . . reliance on

the validity of . . . Section 17-13c and for this reason [the court] need not address its

constitutionality.’” Id. (alterations in original) (quoting United States v. LeFevre, 685 F.2d 897,

901 (4th Cir. 1982)). The Court concluded that the search “would have been valid, therefore,

regardless of the ultimate outcome of [appellant’s] attack upon the constitutionality of [the

ordinance].” Id. at 23, 334 S.E.2d at 542.




                                                 - 13 -
                     3. Investigator Kahle Relied on a Duly Enacted Statute

        We likewise conclude that the evidence seized by Investigator Kahle was admissible

“regardless of the ultimate outcome of [Freeman’s] attack upon the constitutionality of [the

statute].” Id. When Investigator Kahle observed the objects dangling from Freeman’s rearview

mirror, he was aware that the General Assembly had duly enacted Code § 46.2-1054. “[D]uly

enacted laws are presumed constitutional.” Chianelli v. Commonwealth, 64 Va. App. 632, 642,

770 S.E.2d 778, 783 (2015); Bowman v. Virginia State Entomologist, 128 Va. 351, 375, 105

S.E. 141, 149 (1920) (“Every statute is presumed to have been enacted in accordance with the

constitutional requirements until the contrary is made to appear.”); Laurels of Bon Air, LLC v.

Med. Facilities of Am. LIV Ltd. P’ship, 51 Va. App. 583, 613, 659 S.E.2d 561, 576 (2008) (“All

statutes enacted by the General Assembly are presumed to be constitutional.”). Furthermore, at

the time that Investigator Kahle stopped Freeman, there was no controlling precedent6 that Code

§ 46.2-1054 was or was not constitutional, and hence Freeman’s conduct violated a

“presumptively valid ordinance.” Jones, 230 Va. at 22, 334 S.E.2d at 542. The statute is

presumptively valid and remains valid until declared otherwise. Id. Investigator Kahle had a

reasonable suspicion in view of all the circumstances that Freeman’s conduct was unlawful.

Consequently, “there was no violation of the Fourth Amendment in the first place.” Heien, 135

S. Ct. at 539.


        6
         Further, at the time Investigator Kahle stopped Freeman, no appellate court in the
Commonwealth had addressed the constitutionality of Code § 46.2-1054. This Court had issued
unpublished opinions affirming denial of motions to suppress where the traffic stop was pursuant
to observation of an air freshener dangling from the rearview mirror in possible violation of
Code § 46.2-1054. See Mason v. Commonwealth, 64 Va. App. 292, 299, 767 S.E.2d 726, 730
(2015) (citing Commonwealth v. Bryant, No. 0076-04-1, 2004 Va. App. LEXIS 283, at *4
(Va. Ct. App. June 15, 2004); Richardson v. Commonwealth, No. 0946-13-3, 2014 Va. App.
LEXIS 98, at *4, *11 (Va. Ct. App. Mar. 18, 2014); Pegram v. Commonwealth, No. 1041-95-2,
1996 Va. App. LEXIS 611, at *2 (Va. Ct. App. Sept. 24, 1996)).

                                              - 14 -
        Moreover, Freeman, like the defendant in Heien, “is not appealing a [traffic] ticket; he is

appealing a [drug] conviction as to which there is no asserted mistake of fact or law.” Id. at 540.

Even if Freeman “could not be prosecuted under . . . [Code § 46.2-1054], the search that turned

up the drugs was constitutional.” Id. at 538. There has been no Fourth Amendment violation in

this case irrespective of the constitutionality of § 46.2-1054. Accordingly, the trial court did not

err in denying Freeman’s motion to suppress.

                                  C. RIGHT RESULT, WRONG REASON

        Although Freeman, in his motion to suppress and his argument before the trial court,

anticipated the inapplicability of the exclusionary rule in instances where an officer is enforcing

a facially valid statute, the trial court summarily ended his argument on that point by concluding

that “if the [s]tatute is void for vagueness it fails on its face. . . . [It] is a nullity. I mean, we can’t

stop somebody for a [s]tatute that is void.” App. at 141.7 That erroneous conclusion, however,

does not prevent us from correctly applying the law in this case.8 “When the trial court has

reached the correct result for the wrong reason, but the record supports the right reason, ‘we will

assign the correct reason and affirm that result.’” Perry v. Commonwealth, 280 Va. 572, 580,

701 S.E.2d 431, 436 (2010) (quoting Mitchem v. Counts, 259 Va. 179, 191, 523 S.E.2d 246, 253

(2000)). Only when “the record does not support the arguments made for the first time on appeal

        7
          In his motion to suppress and at oral argument, Freeman acknowledged that the
officer’s good faith reliance on a presumptively valid statute would normally preclude
suppression of evidence. However, he argued in his motion and at oral argument that the trial
court and this Court “should find the statute void for vagueness to discourage subsequent
pretextual stops for air freshener or fuzzy dice that adorn a substantial percentage of automobiles
operated in Virginia.” App. at 62. We decline his invitation because doing so would amount to
issuing an advisory opinion. Commonwealth v. Harley, 256 Va. 216, 219-20, 504 S.E.2d 852,
854 (1998) (“‘[C]ourts are not constituted . . . to render advisory opinions, to decide moot
questions or to answer inquiries which are merely speculative.’” (quoting City of Fairfax v.
Shanklin, 205 Va. 227, 229-30, 135 S.E.2d 773, 775-76 (1964))).
        8
         We invited both parties to provide supplemental briefing on whether the exclusionary
rule should be applied where an officer is relying on a facially valid statute.
                                               - 15 -
[is] application of the right result for the wrong reason doctrine . . . inappropriate . . . .” Id. at

579, 701 S.E.2d at 435.

        Here, the trial court denied the motion to suppress the evidence because it held that the

statute involved was not unconstitutionally vague. As we noted above, the court did not need to

make this finding because there was a narrower basis for deciding the issue. Furthermore, the

facts necessary for our de novo review of the applicability of the good faith exception to the

exclusionary rule were fully developed. Therefore, we conclude the right result, wrong reason

doctrine is applicable, and we affirm the trial court’s denial of the motion on different grounds.

                                          III. CONCLUSION

        We hold that the court did not err in denying Freeman’s motions to suppress. We

therefore affirm the convictions.

                                                                                               Affirmed.




                                                  - 16 -